This cause is now before us to be heard upon a motion to quash the return of respondent to a peremptory writ of mandamus and on demurrer to the return to the peremptory writ of mandamus.
It is contended here that the peremptory writ shows that the respondent has gone beyond the commands of the peremptory writ in issuing a certificate to the relator authorizing the relator to issue insurance policies or indemnity contracts as required by the command of the peremptory writ by including in the certificate the following language, to-wit:
"This certificate does not authorize the issuance of fidelity or surety bonds, or public liability policies under Chapter 14764, Laws of Florida, Acts of 1931, or public liability policies to third persons, or constituting a cause of action upon which a third person could maintain a suit against the insurer."
We find nothing in the language quoted which is in conflict or which extends or limits the certificate required to be issued by the peremptory writ. This language may be considered merely cautionary and inserted in the certificate for the purpose of precluding any misapprehension, misconstruction or misapplication of the terms of the certificate.
The relator applied to this Court for a writ of mandamus *Page 829 
to coerce the respondent to issue a certificate authorizing and allowing it to issue an indemnity policy of the character which is permitted by the certificate issued as shown by the return and no other.
For the reasons stated, the motion to quash is denied and the demurrer is overruled. It is so ordered.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.
DAVIS, C. J., and TERRELL, J., concur in the opinion and judgment.